DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non final action is in response to the granted petition by the applicant dated 8/25/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s prior art DK 153003 to Petersen (translation provided as published DE3215428A1) .
Regarding claim 1, Petersen discloses an oscillation damper in a tower like structure, the structure inherently having harmonic frequencies caused by natural elements, the damper having a suspension (fig. 1: 1), fixed part (7 at area of 16 and below), a pendulum (supported by 1, fig. 1), a movement limiter (4 & 13.  4 limits as a friction surface and 13 as a stop wall), and slidable parts (fig. 3: S1-S4, 18 & 16), the slidable parts being a substantial portion of the pendulum and being stacked plates mounted to the fixed part (7), and extending beyond a side of the fixed part (7).

Regarding claims 2, 14, the plates are stacked with larger horizontal extent (horizontally, they are sized short to long (fig. 3: S1-S4).
Regarding claims 3, 11, 12, 15, Petersen discloses the basic claim structure of the instant application but does not disclose specific ratios of plates to pendulum mass.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the ratios such as specified in these claims.  This would have been an obvious design choice based upon the size of the structure and the increased or decreased need of dampening.
Regarding claims 4, 16, the fixed part has a bottom and a top (see fig. 1: 7 found where 16 begins and at bottom where 6 points), the top connected to the bottom, and the bottom is located with the stacked plates (fig. 3).
Regarding claim 6, claim 6 is rejected for reasons cited in the rejection of claim 1.  Additionally, positioning the damper at a top portion of the tower like structure would have been an obvious design choice since the upper portion of a tower is more manipulated by winds and other natural effects.
Regarding claim 7, claim 7 is rejected for reasons cited in the rejection of claim 6.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple dampers, since it has been held that a mere St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.  The use of multiple dampers would have been obvious in use with large towers or towers susceptible to multiple forces. 
Regarding claim 13, claim 13 is rejected for reasons cited in the rejection of claim 1.  Petersen discloses the claimed invention except for multiple dampeners.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple dampeners, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. The use of multiple dampers would have been obvious in use with large towers or towers susceptible to multiple forces. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s prior art DK 153003 to Petersen in view of U.S. Patent Publication No. 2015/0322923 to Konitz et al.
Regarding claim 9, Petersen does not specifically disclose a wind turbine tower.  Konitz discloses a tower for a wind turbine with dampener (Title).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Petersen by using the dampener in a wind turbine tower, since they are both towers.



Response to Arguments
There are no remarks submitted by the applicant in response to the action dated 7/17/20.  However, the applicant has filed a petition to remove the finality of an office action because of a lack of translation for the applicants provided DK153003 reference.  The petition has been granted and a translation has now been provided herewith.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633